NO. 07-02-0465-CV

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL D

                                      APRIL 15, 2003

                           ______________________________



                       IN THE MATTER OF THE MARRIAGE OF
                DAVID KEITH BISCAMP AND TAMMY BELINDA FEARRIN
                AND IN THE INTEREST OF CHASE CAMERON BISCAMP
                   AND CHINE RENEE BISCAMP, MINOR CHILDREN


                         _________________________________

                FROM THE 1ST DISTRICT COURT OF JASPER COUNTY;

                  NO. 23,916; HONORABLE JOE BOB GOLDEN, JUDGE

                           _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION1


       Appellant David Keith Biscamp, proceeding pro se, filed a notice of appeal from the

trial court’s order of dismissal of his divorce action from appellee Tammy Belinda Fearrin.



      1
          Tex. R. App. P. 47.2(a).
Appellant’s brief was due to be filed no later than January 1, 2003, but has yet to be filed,

and no motion for extension of time has been filed. By letter dated March 26, 2003,

appellant was notified of the defect and was directed to file a response reasonably

explaining the delay and the failure to pay the filing fee of $125 by April 8, 2003, and also

was notified that failure to comply might result in dismissal. Appellant did not respond and

the brief and filing fee remain outstanding.


       Accordingly, we dismiss this appeal for want of prosecution and failure to comply

with an order of this Court. See Tex. R. App. P. 42.3(b) and (c).



                                                   Don H. Reavis
                                                     Justice




                                               2